DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Response to Restriction Requirement (“Applicant Response”) filed on April 7, 2022. In the Applicant Response, Applicant elected Invention I (Claims 1-13) and Species A for examination. Claims 1-20 are pending, with Claims 14-20 being withdrawn. Claims 1-13 are substantively addressed below.

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 7, 2022.

Specification
The disclosure is objected to because of the following informalities: paragraph 0040, line 7 of the specification recites “a ordinance” and it is suggested that this phrase be replaced with -- an ordinance --. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially rigid portion" in Claims 4 and 9 is a relative term which renders the claim indefinite. The term “substantially rigid portion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear the level of stiffness or rigidity an object must possess in order to be considered as having a “substantially rigid portion.” For the purpose of examination, the term “substantially rigid portion” has been interpreted as any element with some level of stiffness to resist bending.
Claims 4, 5, 6, and 9 each recite the limitation "the rigid portion.” There is insufficient antecedent basis for this limitation in the claim. It is noted that Claim 4 and 9 each initially recite “a substantially rigid portion,” and it is unclear whether the subsequent recitation of “the rigid portion” is referring back to the “substantially rigid portion” or if it is in reference to a separate rigid portion. For the purpose of examination, “the rigid portion” will be interpreted as referring back to the “substantially rigid portion” recited in either Claim 4 or 9.
The dependent claims not specifically addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WIPO Publication No. WO 2020/084291 to Pitman (hereinafter “Pitman”).
Regarding Claim 1, Pitman discloses an aerial resupply system (ARS) (an in-flight aircraft refueling system; see e.g., page 1, lines 5-6), comprising:
a supply aircraft (a fuel tanker aircraft; see e.g., page 7, line and 18-20 and FIG. 1), comprising:
at least one of supply fuel, an ordinance, and data (a fuel supply is carried by the fuel tanker aircraft; see e.g., page 7, lines 18-20); and
a retractable boom system (RBS) configured for selective stowage within a fuselage of the supply aircraft and configured to supply at least one of supply fuel, the ordinance, and data to a location external to the fuselage (the fuel tanker aircraft includes a fuel hose assembly 100 coiled onto a motorized hose drum unit 50, the fuel hose assembly 100 being configured to supply fuel to a receiver aircraft; see e.g., page 11, lines 2-15).
Regarding Claim 3, Pitman discloses wherein the RBS is selectively deployed from the fuselage via a rear of the fuselage (as shown in FIG. 1 in Pitman, the fuel hose assembly 100 is operable to be deployed from a rear portion of the fuel tanker aircraft).
Regarding Claim 4, Pitman discloses a substantially rigid portion movable relative to the fuselage and configured for selectively changing an amount of the rigid portion disposed outside the fuselage (the fuel hose assembly 100 includes a plurality of rigid segments 301-311 that are configured to be extended outside of the fuel tanker aircraft; see e.g., page 11, lines 17-24 and FIGS. 2a-2c).
Regarding Claim 5, Pitman discloses a flexible conduit at least partially carried by the rigid portion (the fuel hose assembly 100 includes a flexible tubular core 200 that is at least partially carried by the plurality of rigid segments 301-311; see e.g., page 7, line 22 to page 8, line 16 and FIGS. 2a-2c).
Regarding Claim 6, Pitman discloses wherein the flexible conduit is movable relative to the rigid portion to selectively change an amount of the flexible conduit that longitudinally overlaps the rigid portion (the tubular core 200 is movable relative to the plurality of rigid segments 301-310; see e.g., page 9, lines 5-24 and FIGS. 2a-2c).
Regarding Claim 7, Pitman discloses wherein at least a portion of the flexible conduit is disposed within the rigid portion (at least a portion of the tubular core 200 is disposed within the plurality of rigid segments 301-311; see e.g., page 9, lines 5-24 and FIGS. 2a-2c).

Claims 1-5 and 10-13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2006/0202088 to Padan (hereinafter “Padan”).
Regarding Claim 1, Padan discloses an aerial resupply system (ARS) (an air-to-air arming system; see e.g., para. 0002), comprising:
a supply aircraft (a supplier aircraft 10; see e.g., para. 0049 and FIG. 2), comprising:
at least one of supply fuel, an ordinance, and data (a storage complex 30 holding ordnance 32; see e.g., para. 0049 and FIG. 2); and
a retractable boom system (RBS) configured for selective stowage within a fuselage of the supply aircraft and configured to supply at least one of supply fuel, the ordinance, and data to a location external to the fuselage (assembly 22, 72, 76, 82, 92 is mounted within the aircraft 10 and is configured to be stowed within or extended out of the aircraft 10 via transfer opening 12 to supply ordnance 32 to a location outside of the aircraft 10; see e.g., paras. 0049, 0052, 0054, 0055, 0059, and FIGS. 1-9).
Regarding Claim 2, Padan discloses wherein the RBS is selectively deployed from the fuselage via a top side of the fuselage (the assembly 22 is deployed from a top side of the aircraft 10; see e.g., FIGS. 1, 2 and 7).
Regarding Claim 3, Padan discloses wherein the RBS is selectively deployed from the fuselage via a rear of the fuselage (the assembly 72 is deployed from a rear portion of the aircraft 10; see e.g., FIG. 4, 5, 6, 8, and 9).
Regarding Claim 4, Padan discloses a substantially rigid portion movable relative to the fuselage and configured for selectively changing an amount of the rigid portion disposed outside the fuselage (the assembly 22 includes arm linkages attached together via motorized joints that can be operated to extend or retract the arm linkages out of or back into the transfer opening 12 of the aircraft 10; see e.g., paras. 0049, 0057 and FIG. 7).
Regarding Claim 5, Padan discloses a flexible conduit at least partially carried by the rigid portion (an externally mounted conveyor mechanism 82 is mounted to the arm assembly 22 and the conveyor mechanism 82 is collapsible to accommodate the articulation of the arms of the assembly 22; see e.g., paras. 0027 and 0057 and FIG. 7).
Regarding Claim 10, Padan discloses an ordinance supply rack configured to carry the ordinance, wherein the ordinance supply rack is selectively movable relative to the fuselage (each of assembly 22, 72, 76, 82, 92 include an ordnance carrying cradle 19, 42 that is movable relative to the aircraft 10; see e.g., FIGS. 2, 4, 5, 6, 7 and 8).
Regarding Claim 11, Padan discloses wherein the ordinance supply rack is movable between a first configuration and a second configuration, wherein moving between the first configuration and the second configuration changes a distance between an ordinance and the fuselage (each of assembly 22, 72, 76, 82, 92 are operable to move their respective ordnance carrying cradle 19, 42, 106 from within the aircraft 10 to a location outside the aircraft 10; see e.g., paras. 0046, 0049, 0050, 0053-0055, and 0057 and FIGS. 1-9).
Regarding Claim 12, Padan discloses wherein the ordinance supply rack comprises a rotatable ordinance rack arm (the ordnance carrying cradle 42 is rotatable relative to at least joint 44; see e.g., para. 0049 and FIG. 3).
Regarding Claim 13, Padan discloses wherein the ordinance supply rack comprises at least one of a four bar mechanism and a linear actuator (the ordnance carrying cradle 106 includes a four bar mechanism associated with the ordnance unit positioning bars 93 and the gripping arms 104', 104''; see e.g., para. 0060 and FIG 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Padan, as applied to Claim 1 above, and further in view of U.S. Patent No. 5,103,712 to Minovitch (hereinafter “Minovitch”).
Regarding Claim 8, Padan discloses:
a conduit selectively disposed within the fuselage (the boom assembly 76 includes a conveyor mechanism enclosed within a rigid tube to enable ordnance units 80, 80' to be fed from the supplier aircraft 10 to the ordnance-carriage-cradle 19; see e.g., Padan at para. 0055 and FIG. 6); and
an actuatable wing disposed between at least a portion of the conduit and the fuselage (the boom assembly 76 further includes foldable aerodynamic lifting and control surfaces 78 attached to the rigid tube of the boom assembly 76; see e.g., Padan at para. 0055 and FIG. 6; note that at least a portion of the conveyor mechanism extends between an aft end of the aerodynamic lifting and control surfaces 78 and the ordnance-carriage-cradle 19 such that the aerodynamic lifting and control surfaces 78 is disposed between an end portion of the conveyor mechanism and the aircraft 10).
Padan does not explicitly describe the conveyor mechanism as being flexible or including flexible components. However, in the same field of endeavor, Minovitch describes an ammunition reloading system including a tubular conveyor 10 to supply ammunition from a supply aircraft 58 to a combat aircraft 62 (see e.g., Minovitch at col. 3, lines 12-32 and FIG. 3). Minovitch further describes the tubular conveyor 10 as including an endless flexible belt 14 that moves continuously about a rigid inner guide tube 16 (see e.g., Minovitch at col. 2, lines 30-42; and FIGS. 1-2). Guide tracks 32 and rollers 42 are further provided to push the belt 14 away from the guide tube 16 and prevent shells 46 from sliding over the belt surfaces when the conveyor 10 is sloping downwards toward a receiver aircraft (see e.g., Minovitch at col. 3, lines 2-11).
Thus, to the extent Padan does not disclose a conveyor mechanism with a flexible conduit, it would have been obvious to one skilled in the art to substitute one known element (the conveyor mechanism of Padan) with another known element (the tubular conveyor of Minovitch) to obtain the predictable result of enabling ammunition to be transferred from a location within a supply aircraft to a location outside the supply aircraft in a controlled manner (i.e., without the ammunition unintentionally slipping or sliding relative to a belt or conveyor surface during transfer).
Regarding Claim 9, Padan discloses a substantially rigid portion movable relative to the fuselage and configured for selectively changing an amount of the rigid portion disposed outside the fuselage, wherein the actuatable wing is carried by the rigid portion (the rigid tube of the boom assembly 76 is configured to be stored entirely within the aircraft 10 when the ordnance transfer procedure is completed, and the foldable aerodynamic lifting and control surfaces 78 is supported on the rigid tube of the boom assembly 76; see e.g., Padan at paras. 0055-0056 and FIG. 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 7,059,569 to Beyerle et al. discloses a method of aerial rearmament of aircraft (see FIGS. 1 and 4).
U.S. Patent No. 3,167,278 to Roberge discloses an ordnance aerial transfer system (see FIGS. 1, 2, and 5-8).
U.S. Patent No. 2,949,265 to Person discloses an articulating refueling boom (see FIG. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is (571)272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.C.L./Examiner, Art Unit 3642
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642